Citation Nr: 0839840	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability. 

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1980 to June 1988.  

In November 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado granted the 
veteran's claim of entitlement to service connection for a 
left knee disability.  A 10 percent disability rating was 
assigned.
The assigned disability rating was increased to 20 percent in 
a March 2000 RO rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the RO 
which denied the veteran's claims of entitlement to an 
increased disability rating for the service-connected left 
knee disability and entitlement to service connection for a 
right knee disability, claimed as secondary to the service-
connected left knee disability. 

In September 2006, the veteran presented testimony in support 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In July 2007, the Board remanded the veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) was issued in March 
2008 by the RO, which continued the denial of the veteran's 
claims.  The case is once again before the Board. 




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a right knee disability currently exists.

2.  The objective medical evidence demonstrates that the 
veteran's service-connected left knee disability is 
manifested by pain, mild incoordination, slight joint 
effusion and crepitus.  The left knee has a range of motion 
of at least 5 degrees to 100 degrees.


CONCLUSIONS OF LAW

1.  A right knee disability is not due to, or the result of, 
the veteran's service-connected left knee post medial 
meniscectomy with degenerative changes.  38 C.F.R. § 3.310 
(2008).

2.  The criteria for an increased rating for the veteran's 
left knee disability under Diagnostic Code 5257 have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

3.  The criteria for a separate 10 percent disability rating 
for degenerative arthritis of the left knee have been met. 38 
U.S.C.A. § 1155 (West 2002). 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5003 (2008); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for a service-connected left knee disability as well 
as entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In July 2007, the Board remanded the case to the RO with 
instructions to contact the veteran and request he identify 
any additional treatment records pertaining to his right and 
left knee disabilities.  Any records identified by the 
veteran were to be obtained and associated with his claims 
folder.  The Board also requested that the veteran be 
scheduled for a VA examination in order to determine the 
current severity of his service-connected left knee 
disability.  The claims were then to be readjudicated. 

The record reveals that the RO contacted the veteran in 
October 2007 and inquired whether he has had any recent 
medical treatment for his left or right knee disabilities.  
The veteran subsequently indicated that he was treated by 
J.P.L., M.D. In January 2008 the RO obtained a treatment note 
from Dr. J.P.L.  The record also reveals that the veteran was 
provided with an additional VA examination for his service-
connected left knee condition in February 2008.  The 
veteran's claims were readjudicated via the March 2008 SSOC. 

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for secondary service connection and an 
increased rating in a letter from the RO dated October 10, 
2007, including a request for evidence that his service-
connected disability either caused or aggravated his 
additional disability and evidence that his service-connected 
disability has gotten worse. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The October 2007 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the October 2007 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

There have been two significant Court decisions concerning 
the VCAA. In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the October 2007 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the October 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
recently held that a notice letter must inform the veteran: 
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
October 2007 VCAA letter the veteran was informed that he may 
submit evidence showing that his service-connected disability 
had increased in severity.  Specifically, the veteran was 
provided examples of evidence he should tell VA about or give 
to VA that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect him.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in his possession that he may not have sent to VA; or 
reports of treatment for his condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran's left knee is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life as opposed to a Diagnostic Code that requires a 
specific measurement or test result.  Thus, the second prong 
of the holding in Vazquez-Flores is not applicable to this 
case.

As to the third element, in the October 2007 VCAA letter, the 
RO informed the veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The letter 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that it would consider evidence of 
the following in determining the disability rating: nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

With respect to the fourth element, the Board notes that the 
October 2007 VCAA letter advised the veteran that the 
evidence needed to show that his disability had increased in 
severity or worsened and notified him of the type of 
evidence, medical and lay, that may be used in order to 
assign a higher rating.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].  In short, the record indicates that the 
veteran received appropriate notice pursuant to the VCAA.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, private medical records 
and provided him with several VA examinations.
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2006 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability. 

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order establish service connection for a claimed 
disability on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).



Analysis

As an initial matter, the Board observes that the veteran has 
not contended that his claimed right knee disability is 
directly due to his military service.  During the September 
2006 hearing, the veteran stated that his right knee began 
bothering him in 2001 (over a decade after he left military 
service) due to years of compensating for his service-
connected left knee.  Moreover, there is nothing in the 
veteran's service treatment records or elsewhere in the 
claims folder which even remotely suggests that veteran 
developed a right knee disability while in service.  
The Board's discussion will therefore be devoted exclusively 
to the matter of secondary service connection.

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to Wallin element (1), current disability, the 
January 2005 VA examiner stated:

There is no obvious visual deformity of the right 
knee.  No palpable swelling or localized tenderness 
to direct palpation.  Patellar grind test negative.  
By goniometer measurement, right knee range of 
motion is within normal limits on flexion, 
extension, external and internal rotation. 
McMurray's test and anterior drawer test [were] 
negative.  Collateral ligaments are stable to 
valgus/varus testing.  There is no detectable 
instability with stress testing either AP or 
lateral. . . . On muscle strength testing, right 
quadriceps strength is 5/5 against resistance.

The January 2005 VA examiner concluded that there was 
"insufficient clinical criteria for [a] pathologic 
diagnosis."  

There is no other medical evidence of record which describes 
a right knee disability. 
The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has a current right knee disability.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

To the extent that the veteran himself believes that he has a 
right knee disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

The Board wishes to add that it has no reason to doubt the 
veteran's testimony that his right knee bothers him on 
occasion.  However, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).   

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Wallin 
element (1) has not been met and the veteran's claim fails on 
this basis alone. 

For the sake of completeness, the Board will briefly discuss 
the remaining two Wallin elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Wallin element (2), evidence of a service-
connected disability, the veteran was granted service 
connection for left knee post medial meniscectomy residuals 
with degenerative changes by the RO in a November 1988 rating 
decision. 

With respect to element (3), in the absence of a current 
disability, it follows that a medical nexus is also lacking.  
Such is the case here.  The evidence of record does not 
contain a medical statement attempting to link a right knee 
disability to the veteran's service-connected left knee.  In 
fact, the January 2005 VA examiner specifically stated that 
"there is insufficient criteria to establish [a] diagnosis 
of [a] right knee condition related to [the veteran's] 
service connected left knee condition."  Accordingly, Wallin 
element (3) has not been met and the veteran's claim fails on 
this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee disability as secondary to his service-connected 
left knee disability, as Wallin elements (1) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated 20 
percent disabling. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2008).  

Assignment of diagnostic code

The veteran's service-connected right knee disability is 
currently evaluated  20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 [knee, other impairment of].

The assignment of a particular Diagnostic Code is  
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated  symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v.  Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Diagnostic Code 5257 [knee, other impairment of] is a 
"catch-all" provision for knee disabilities which may 
encompass many disabilities not otherwise provided for in the 
rating schedule.  As such, it appears to be an appropriate 
choice.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). VA General Counsel has concluded that a 
claimant who has arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257 and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14. See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).   The Board therefore will also consider 
separately rating the service-connected left knee under 
Diagnostic Codes 5003 arthritis].



Specific rating criteria

(i) Diagnostic Code 5257

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2008).  The Board observes 
in passing that 'moderate' is generally defined as "tending 
toward the mean or average amount or dimension."  
See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  
"Severe" is generally defined as "of a great degree: 
serious." Id at 1140.

(ii) Arthritis 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008) [degenerative arthritis].  Under 
Diagnostic Code 5003, arthritis of a major joint is rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2008).

Analysis 

Schedular rating

(i) Diagnostic Code 5257

The veteran's service-connected left knee disability is 
currently rated 20 percent disabling.  As was discussed 
above, in order to warrant the assignment of a 
30 percent disability rating under Diagnostic Code 5257, the 
competent medical evidence must demonstrate severe recurrent 
subluxation or lateral instability in the knee.  

The veteran has reported knee instability and has indicated 
that he wears a soft brace on the knee.  Review of the 
competent medical evidence of record demonstrates that there 
is in fact no objective evidence of subluxation or lateral 
instability in the right knee.  Physical examination in 
January 2005 demonstrated "no patellar laxity" and found 
"no instability pattern."  In November 2007 Dr. J.P.L. 
stated that there was "no varus/valgus or anterior/posterior 
instability" in the veteran's left knee.  Further texting 
during the February 2008 VA examination revealed that the 
veteran's medial collateral ligament and lateral collateral 
ligament "were stable to varus and valgus stress."

The February 2008 VA examination revealed tenderness in the 
veteran's knee with mild incoordination.   In January 2005, 
muscle strength was measured with resistance as 4/5 with 
increasing knee pain.  

The veteran's service-connected left knee disability appears 
to manifest chiefly as pain, mild incoordination, and some 
decrease in muscle strength.  Those symptoms, in the judgment 
of the Board, do not approximate a "severe" disability.  
No examiner or physician has referred to the veteran's left 
knee disability as being severe.  Indeed, the February 2008 
VA examiner specifically stated that the veteran's activities 
of daily living were unimpaired, that he can walk for about 3/4 
of a mile without pain, and he can sit and drive a motor 
vehicle without limitation.  The veteran reported to the 
examiner that he had not missed any work because of his 
service-connected left knee disability.  

The Board does not doubt that the veteran experiences 
discomfort and some limitation in his activities with respect 
to his service-connected left knee disability.  See, e.g., 
the September 2006 hearing transcript, pages 5-8, as well as 
the February 2008 VA examination report, which indicated that 
the veteran could not run and had difficulty going up and 
down stairs.  However, such symptomatology is accounted for 
the in the  currently-assigned 20 percent disability rating. 

In the absence of a severe disability, the next higher 30 
percent disability rating is not for application.

(ii.) Arthritis

The medical evidence of record includes x-ray evidence of 
arthritis.  See the report of the February 2008 VA 
examination.  The Board will accordingly consider whether a 
separate rating may be granted for arthritis.  

As described above, rating under Diagnostic Code 5003 
involves rating in turn under Diagnostic Code 5260 and 5261.  
If compensable ratings may not be assigned under either 
diagnostic code, then a 10 percent rating is assigned.

Range of motion studies conducted during the veteran's VA 
examinations and during a November 2007 private treatment 
record resulted in the following findings:



Degrees


January 
2005
November 
2007
February 
2008
Extension
Zero
5
Zero
Flexion
100
120
135

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees extension. 

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 100 degrees recorded in 
connection with the January 2005 VA examination and the 120 
degrees reported by Dr. J.P.L.  An increased disability 
rating can therefore not be assigned based on Diagnostic Code 
5260.

Diagnostic Code 5261 contemplates a noncompensable disability 
rating with a limitation of extension to 5 degrees and a 10 
percent disability rating with a limitation of extension to 
10 degrees.  As illustrated above, the veteran's extension 
was limited to 5 degrees in November 2007.  Accordingly, a 
noncompensable disability rating is warranted. 

For the reasons set out above, under Diagnostic Codes 5260 
and 5261, respectively, the limitation of left knee movement 
exhibited by the veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code.

Where x-ray evidence of arthritis is presented, but the loss 
of range of motion is noncompensable, a 10 percent disability 
rating will be assigned. So it is in this case. Accordingly, 
a separate 10 percent disability rating is warranted for the 
service-connected left knee disability under Diagnostic Code 
5003.. 

DeLuca consideration

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2008).

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996). 

With respect to Diagnostic Code 5003, the veteran has 
complained of knee pain with limited mobility, fatigability 
and lack of endurance. See, e.g., the September 2006 hearing 
transcript.  However, the competent medical evidence of 
record does not indicate that the veteran's currently 
demonstrated symptomatology warrants the assignment of an 
additional disability.

The January 2005 VA examiner indicated that the veteran 
experienced pain during flexion beginning around 90 degrees, 
which exceeds the 60 degree limitation congruent with the 
assignment of a noncompensable rating contemplated by 
Diagnostic Code 5260.  The VA examiner also noted that 
repetitive motion will cause an increase in pain and limited 
endurance which will cause an additional 
30 degrees of functional impairment of the left knee.  Taking 
this additional functional impairment into consideration, the 
veteran's range of motion is to 
60 degrees, which is consistent with the assignment of a 
noncompensable disability rating.  Thus, the symptoms the 
veteran experiences does not appear to be productive of a 
compensable degree of limited knee motion.  

In summary, the DeLuca factors manifest as small additional 
limitation of knee motion, which is not sufficient to award 
disability at a higher level.  The Board therefore finds that 
additional disability is not warranted.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).

As has been discussed above, the board is separately rating 
the arthritis of the left knee.

The medical evidence of record also indicates that the 
veteran's has a 9 x 1 cm oblique scar over the anteromedial 
aspect of the left knee joint.  The medical evidence does not 
reveal that the scar is painful, deep or causes any limited 
motion.  Because the medical evidence demonstrates that the 
left knee scar is asymptomatic, rating the scar separately 
under 38 C.F.R. § 4.118 is not warranted.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe. See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

In this case the veteran's claim for an increased disability 
rating for his service-connected left knee was filed in 
October 2004.  Therefore, the relevant time period under 
consideration is from October 2003 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
October 2003 to the present.

The evidence associated with the veteran's claims folder 
demonstrates that the veteran's left knee symptoms have 
essentially remained constant throughout the appeal period.  
In particular, as described above, the veteran's range of 
motion for his left knee has remained noncompensable 
throughout the appeal period.  
The veteran's complaints of pain and instability have also 
remained consistent.  See the September 2006 hearing 
transcript.

After a careful review of the record the Board can find no 
other evidence to support a finding that the veteran's left 
knee disability was more or less severe during the appeal 
period. Staged ratings are therefore not appropriate.

Extraschedular consideration

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the March 2008 
supplemental statement of the case (SSOC) and appears to have 
considered the regulation in the veteran's case. 
 Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating.

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the veteran's service-
connected right left knee disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  

There is no indication that the veteran has required frequent 
hospitalizations for his left knee disability.  In fact, it 
does not appear that the veteran has been hospitalized at all 
for this disability at issue. 

With respect to employment, there is no indication that the 
left knee disability has in any way prevents him from 
employment or significantly limits his ability to be 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
finds that an increased disability rating, in excess of the 
currently assigned 20 percent, is not warranted for the 
veteran's service-connected left knee disability under 
Diagnostic Code 5257.  A separate 10 percent rating is, 
however, assigned under Diagnostic Code 5003.  To that 
extent, the appeal is allowed.


ORDER

Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
left knee disability, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected left knee 
disability under Diagnostic Code 5257 is denied.

Entitlement to a separate disability evaluation of 10 percent 
under Diagnostic Code 5003 for degenerative arthritis of the 
left knee is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


